 Inthe matter of FAROOFOUNDRYCOMPANYandFEDERAL LABOR UNION,LOCAL 22364,AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C-9499.-Decided March 25,1943Jurisdiction:steel products manufacturing and machine repair industry.Unfair Labor PracticesCollectiveBargaining:majority established by authorization petition-refusalto bargaincollectively by : respondent's failureto submit counter proposal tocontract offered byunion ; andby refusal to meet with union or with con-ciliator.Remedial Orders:upon request to bargain collectively with the union.Unit Appropriate for Collective Bargaining:production employees, includingtruck drivers but excluding foremen, supervisors,watchmen,janitors,salariedemployees,salesmen,and timekeeperclerks ; stipulation as to.DECISIONANDORDEROn January 11, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding,- finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate report and a brief in support of the exceptions.TheBoard has considered the rulings of the Trial Examiner at the hearingand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Fargo Foundry Company,Fargo; North Dakota, its officers, agents, successors, and assigns shall :1.Cease and desist from :48 N. L. R. B., No. 59.495 '496'DECISIONSOFNATIONAL LABORRELATIONSBOARD(a)Refusing to bargain collectively with Federal Labor Union,Local 22364, chartered by the American Federation of Labor, as theexclusive representative of its production employees employed in theplant at Fargo, North Dakota, including the truck drivers, but ex-cluding foremen, supervisors, watchmen,,. janitors, salaried employees,salesmen,, and'tip ekeeper, clerks;(b) ' Engaging in like or related acts or conduct, interfering with,restraining, or coercing' its employees iii. the exercise of the right toself-organization, to form, join; or assist labor organizations, to bar-gain collectively through represeritatives'of their own choosing, andto engage in concerted activities for the.purpose of collective bargain-,ing or other mutual aid or protection, as guaranteed in Section' 7-,ofthe Act...,,2.Take the following affirmative action which the Board finds willeffectuate the'policie's'of the Act:(a)Upon request, bargain.,collectively.,.with-,Federal Labor Unionexclusive representative of the production employees at its plant inFargo, North Dakota, including truck `drivers, but excluding fore-men, supervisors, watchmen, janitors, salaried employees,salesmen,and timekeeper clerks;(b)Post within its plant at Fargo, North-Dakota, andmaintainfor a period: of at least sixty''(60) consecutive days from the date ofposting, notices to its employees stating that it will not engage in theconduct from which 'it' is ordered to, cease and desist in paragraphs1 (a') and (b) of this Order; and th' it'will takethe affirmative actionset, forth in paragraph 2 (a) of this,Order;(c)Notify the Regional Director for' the Eighteenth Region inwriting, within ten (10) days from the date of this Order what stepsthe respondent 'has taken to comply herewith.MR. JOiiN M. HousTON , took, no part in the consideration of theINTERMEDIATE REPORTMr. Stephen M ReynoldsandDlr. Francis X. Helgesen,for the Board.Mr. Herbert G. Mllesof Fargo, N. D., forthe respondent.Mr. W. W. Murreyof Fargo, N. D., forthe Union.'STATEMENT OF THE CASEIUpon an amended charge filed on November 13, 1942, by Federal Labor,Union,Local 2264, affiliated with the American Federation of Labor, herein called 'theUnion, the National Labor Relations Board, Herein ^ called the Board,' by ItsRegional Director for the Eighteenth Region (Minneapolis, Minnesota),, issuedits complaint dated November 16, 1942, against Fargo Foundry Company, Fargo,North Dakota, herein called the respondent, alleging that the respondent had en-i FARG"O FOUNDRY'OOMI'ANY407gaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and .(7) of theNationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copy of the complaintand the amended charge accompanied by notice of hearing` were duly served uponthe respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the respondent : (1) on or about March 19, April 15 and April 22, 1942, andthereafter, refused to bargain collectively with the Union although the Unionat all such times was the exclusive representative of the respondent's employeesin a unit appropriate for the purposes of -collective bargaining; and (2) by suchacts and by warning and discouraging its employees against affiliation with oractivity on behalf of the Union interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them in the Act.The respondent's answer, duly filed, denied that it had engaged in the unfairlaborpracticesalleged inthe complaint and affirmatively averred that it had .acontract with the Local No. 94, International Brotherhood of Foundry Employeeswith whom it was obligated to negotiate.Pursuantto noticea hearingwas held on December 3, 4, and 5, 1942, at Fargo,North Dakota, before James C. Batten, the undersigned Trial Examiner dulydesignated by the Acting Chief Trial-Examiner.The Board,,the respondent,'arrdthe Union were represented and participated in the hearing. Full opportunity tobe heard, toexamine and cross=examine witnesses,and to introduceevidencebearingupon the issues was afforded all parties.During thehearing the under-signed,without objection, granted the Board's motion to amend theallegationof the complaint as to the appropriate unit.At theclose ofthe hearing theundersigned granted amotion by the Board to conform the pleadings to the proofas to minordetails.Oral argument was made by the Board and. the respondent.No briefs were filed.Upon the entire record in the case the undersigned makes the followingfindingsof fact :FINDINGSOFFACT1.THE BUSINESS OF THE RESPONDENT.The respondent, a North Dakota corporation with its offices and plant locatedat Fargo, North Dakota, is engaged in the manufacture and sale of gray ironcastings, steel tanks and other. steel products, and in machine repair-work.. Priorto the spring of 1942 the respondent normally purchased raw materials consistingof steel products, of a value of about $200,000 per annum, 80 percent of whichwere shipped to the respondent through the channels of interstate commerce frompoints outside the State of North Dakota.Of its finished products, annuallyvalued at about $500,000, the respondent shipped 15 percent through the channels ofinterstate commerce to points outside the, State of North Dakota.Subsequent tothe spring of 1942 the respondent has been engaged principally in the productionof war materials.During this time, the respondent has received, through thechannels of interstate commerce, approximately 80 percent of its raw materialsconsisting chiefly of steel products, and shipped through those channels, approxi-mately 40 percent of its finished products.During peacetime operations therespondent employed during the slack winter months approximately 40 employeesand in the summer season approximately 110 employees.During March andApril 1942 the respondent employed approximately 75 production workers. 498DECISIONS OF.-NATIONAL, LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVED,Federal Labor, Union, Local 22364 is a labor organization chartered by theAmerican Federation of Labor, admitting to, membership' production employeesof the respondent.III.THE UNFAIR LABOR PRACTICESand coercionAside from some minor conversations had by one Peterson, a foreman, withtwo of 'the employees who signed a petition designating the Union as their bar-gaining representative, in which he questioned them as to why they had signedit, there is no evidence in the record of interference, restraint, or coercion otherthan such as is directly connected with the principal issue of the respondent'srefusal to bargain with the Union. In the interest of brevity and chronologicalorderliness, these willbe developed in the discussion of the refusal to bargain.B. The refusal to bargain1.The appropriate unitBy stipulation on the record between. all the parties, it was agreed that allproduction employees of the respondent in its plant at Fargo, North Dakota;including truck driversbut'excluding foremen; supervisors, -watchmen, janitors,salaried employees, salesmen and timekeeper clerks,' constitute an appropriateunit which will insure to the employees the full benefit of their right to self-,organization and otherwise effectuate the policies of the act, and that such unitis a unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act. It is accordingly found that the foregoing is,and,at Vll times since March 19, 1942, has been the unit appropriate for the purposesof collective bargaining.2.Representation by the Union of a majority in the appropriate unitBetween March 12, 1942, and-March 19, 1942, 61 of the employees within theappropriate unit executed a document reading as follows:The undersigned do hereby authorize the following committee of Local 22364A..F. of L. to represent us in collective bargaining.The committee is as follows:Joseph Flor, Oscar Erickson,William I-loganson, Gottfried Peterson, LelandPatten and Carl Krumbein.This document so executed by the 61 employees, was presented to the respondenton March 19, 1942. No question was or has been raised as to the genuinenessof the signatures attached thereto and it was stated by the general manager ofthe respondent, while on the witness stand,-that he recognized the men whosigned the document as constituting a majority of the employees described inthe unit heretofore found to be appropriate. It is therefore found that on March19, 1942, the Union had been selected by a majority of the employees within theappropriate unit as their representative for purposes of collective bargaining andthat the said Union was then and ever since has been, pursuant to Section 9 (a)of the Act, the exclusive representative of all the employees in such unit for thepurposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.iThe exclusion of timekeeper clerks was not a part of the stipulation but was held openfor decision by the undersigned and the Board. It is here round that they are not produc-tion employees and should therefore be excluded FARGO FOUNDRY COMPANY4993.The refusal to bargainThe recorddisclosesnothing withreferenceto the laborrelations of therespondentprior to October 1937.On October 22, 1937, the respondent enteredinto an agreementwith Local No. 94, International Brotherhood of FoundryEmployees,in which the respondent recognized that union as the collective bar-gaining agencyfor its members who were employees of the respondent, and forseveral years thereafter maintained collective bargaining relations with the vari-ous shop committees appointed by Local 94 from time to time for the purposeof presenting grievancesand otherwise bargaining collectively with the re-spondent.This contracthas neverbeen officially abrogated or terminated byeither Local 94 or the respondent.At 'the time the contractwas enteredinto with Local 94, the latter organizationwas affiliated with the American Federation of Labor. In 1938, as a result ofjurisdictional. dispute, the International Brotherhood of Foundry Employees wasexpelled from the American Federation of Labor and was deprived of any furthersupport from the State Federation of Labor in North Dakota, of which W. W.Murrey is, and for some considerable period of time has been, president.On March 11, 1940, the members of Local 94 voted to terminate its connectionwith the International Brotherhood of Foundry Employees and to apply fora charter from the American Federation of Labor. The application wasduly made and on June 3, 1940, a charter was issued by the American Federa-tion of Labor creating Federal Labor Union No. 22364 at Fargo, North Dakota..Following the granting of the charter, no immediate effort was made by theUnion to bargain collectively with the respondent. In the latter part of 1941,however, a contract was prepared for presentation to the respondent but waswithheld because of business conditions which threatened a possible shut-downof the foundry. In late February, 1942, with an improvement in the respond-ent's business, the previously prepared contract was presented to H. G. Kornberg,general manager of the respondent, by W. W. Murrey who was also acting as therepresentative of the Union!Kornberg requested Murrey to allow him timeto study the contract and to then arrange for a subsequent meeting to discuss it.Approximately two weeks elapsed with no word from Kornberg and on March 12,1942,Murrey again called on him to arrange for a meeting. On this occasionKornberg stated that he questioned whether Murrey and his committee repre-sented a majority of the employees.This precipitated a discussion as to howsuch a majority could be determined.Murrey suggested that they hold an elec-tion under the auspices of the National Labor Relations Board.Kornberg ob-jected to this.Murrey then suggested that they have a cross-check of theirmembership cards against the pay roll but Kornberg likewise was unwilling toagree to such a procedure and finally, on. Kornberg's suggestion, it was decidedthat a petition be prepared and if it was signed by a sufficient number of theemployees, Kornberg would then enter into negotiations. Immediately there-after the petition above-quoted was prepared and the necessary signaturesobtained'On March 19, 1942, Kornberg met Murrey and the entire committee of six, atwhich time the authorization above referred to was presented to him.Hechecked the names and, according to his testimony, satisfied himself that theyconstituted a majority of the employees, and then entered into negotiations with2Prior to the presentation of the contract to Kornberg by Murrey, the Union hadselected a committee to act with him but when Murrey visited Kornberg, the other mem-bers of the committee were unable to attend and requested Murrey to act for them.See Section B (2),supra.521247-43-vol. 48-33 500DECISIONS 6F'-1^AmIi6\AL' LABOR, RELATIONS BOARDMurrey and the committee concerning `the': ontract.4 The proposed contractprovided for, the, institution of a union shop and a substantial increase in wages.Kornberg was unwilling to agree to, the inclusion of a union shop or closed-shopprovision in the -contract and objected to the wage increase.Although sub- .stantial' agreement was reached on several provisions of the contract, the majorportion of, the discussion on this occasion had to do with the union, shopprovision and the wage rates..A further. meeting was held on March 27.which likewise was attended by theentire committee, Murrey. and Kornberg, at which time the contract was furtherdiscussed.but,without results'During this meeting Kornberg indulged in someheated remarks concerning the Union - and the fact that he, regarded theirdemands as,unreasonable. - However, it was agreed by the Union representativestonrewrite some of the provisions to conform to the language preferred by.Kornberg and.with this understanding the meeting adjourned.On about April'7 or 8, a third meeting of the committee, Murrey and Kornbergwas held, at which the committee had its rewritten contract. The provisions ofthe original and rewritten contract were discussed, further agreements werereached on some of the provisions, but no understanding was arrived at con-cerning either the union shop provision or the proposed wages. ' During this'meeting Kornberg referred to the presence of Murrey as that of a "racketeer"and objected to the committee having an outsider with them but did not refuse to,continue the negotiations with Murrey present. This meeting, like the others, wasproductive of no substantial agreement on the contract other,than the incidentalprovisions heretofore referred to.On April 15, 1942', the last meeting of the committee and Murrey with Kornbergwas held.By this time Hoganson, one of the original members of the committee,had left the employ of the respondent and one LaMotte had been designated bythe Union to take his placeLaMotte sat with the committee at the April 15,omore' than to inquiremeeting without objection from Kornberg who did no'whether LaMotte,was a qualified member of, the committee, to which he receivedan affirmative replyThis meeting also was productive of no results except. thatat the close of the meeting Kornberg proposed that he would iewrnte the contractas lie thought it should be written and submit,it to the committee as a.counter-proposal.With this understanding the meeting broke up.Following the April 15 meeting nothing further was heard from Kornberg untilApril 25 when each ^ of the employees of the respondent was handed with theirpay a letter signed by Kornberg, dated April 22 and reading as follows :To ALL EMPLOYEES :FARGO, NORTii DAKOTA,April 22, 194112.The management is writing this letter to you to notify you that a certaincommittee purporting to be selected by a majority of the employees will notbe recognized as a baiganiing committee unless'and until the entire chosencommittee is duly selected, chosen, and certified according to law.One reason for this is that there is at this time an enemy alien sitting inyour committee and we are advised that according to law the managementis not obligated to negotiate with an enemy alien in regard to labor problems,'47he opening paragraph of the original contract handed to Kornberg by- Murrey atthe-first meeting in late February 1942 read as followsTHIS AGREEMENT, made and entered into this -------- day of1941, by1and between the 'Fargo Foundry Company, hereinafter referred to as the Employer, andthe Foundry Employees Local Union 22364, A F. of L., hereinafter referred to as theUnionWITNESSETH: FARGO FOUNDRY COMPANY501Another reason is that one member of such committee purporting to bechosen has left the state and hence the membership of the committee isincomplete.We believe that you did not know of these conditions when electing this-committee or you would not have surrendered your individual rights to abargaining group that may be influencedby anenemy alien.Very truly yours,FARGO FOUNDRY COMPANYBy : H. G.KOINRERGH. G. KornbergGeneral ManagerWhen the foregoing letter came to Murrey's attention he communicated with theUnited States Conciliation Service and a Conciliator was promptly sent to Fargowhere conferences were held with Murrey and Kornberg.The efforts of theConciliator to bring the parties together were of no avail since Kornberg refusedto have any further dealings with the committee. It was Kornberg's positionthat the committee was incomplete since Hoganson had left the employ of therespondent and Krumbein, the enemy alien referred to in the letter of April 22,had been discharged.Following this, no effort was ever made by Kornberg tocommunicate with the Union nor did he ever submit the rewritten contract or anyother form of counterproposal and has at all times since then refused to meetwith the committee or bargain collectively with the Union.During the negotiations, Kornberg at no time questioned the representativecapacity of the Union or referred to the fact that he had an unterminated contractwith Local 94 although it is uncontroverted that Local 94 has not functionedin the respondent'splant since March 1940..At no time did he question theauthority of LaMotte to serve on the committee until the letter of April 22,nor was Krumbein's status questioned.'There is no question about Kornberg's full authority to act for and on behalfof the respondent.This was verified to Murrey by one Simonson, the respondent'spresident, shortly after the April 15, meeting, at which time Simonson informedMurrey that Kornberg was employed as general manager of the foundry, thathe thoroughly knew his business and that he was expected to run the businessand that Simonson would not discuss the contract with Murrey.Kornberg wasunable to offer any excuse for his refusal to bargain with the Union, otherthan to say that he did not consider the committee as one which representedthe Union but rather that it was a committee of individuals designated by theemployees, a number of whom were not members of the Union and that he wouldnot bargain with less than the full committee, and in no event with the committeewith an enemy alien as one of its members.He further stated that he did notdiscover that he*was dealing with this Union rather than with Local 94 untilsome days after the letter of April 22 when he compared the proposed contractwith the old 1937 contract, at which time he discovered that the 1937 contractwas a "members-only" contract and not one in which Local 94 was representingall the employees.The undersigned, does not credit this contention of Kornberg.°5CarlKrumbein is a native of Germany who has been employed with respondent for17 years.He is an unnaturalized German whose status was brought to the attention ofKornberg on or about April 22,1942,immediately previously to the letter above referred to.aAppraising Kornberg's testimony in the light of its implausibility,especially,when itis undeniedthatthe original petition designating Local 22364 as the representative of therespondent's employees and that a copy of the proposed contract,naming Local 22364 asa party thereto,was in Kornberg's hands'and discussed as early as March 19,persuadesthe undersigned of its untrustworthy character.The undersigned findsthatKornberg onand after March 19, was fully aware of the fact that he was dealing with the Union, as theexclusive representative of the employees. 502DECISIONS OF'NATIONAL LABOR RELATIONS BOARDIt was conceded by the respondent,during the course,of the hearing, that the".`members-only"contract of, October 1937 with Local 94 would,not act as a barto the right of the Union to act for all the employees if it represented a majorityof'those in the appropriate unit..The petition, signed by the 61 employees and presented to Kornberg on March19 is clearly a designation-of the Union to represent the employees who signedthe document,and it has heretofore been found that on March 19 and at all timessubsequent thereto, the Union did in fact represent a majority of the employeeswithin the appropriate unit.The respondent does not contend that an impassewas reached in the negotiations and admits that it had refused and continues torefuse to bargain with the Union or the committee or any part thereof. It istherefore found that on and after April 22, 1942, the respondent did refuse andhas continued to refuse to bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit heretofore described, andthat in so doing it has interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed to them in Section 7 of the Act.IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring inconnection with the operations of the respondent described in Section I above,have a close,,intimate and substantial relation to trade, traffic and commerceamong the several States and tend to lead to, labor disputes burdening andobstructing commerce and the free flow, of commerce.-V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.In order to effectuate the policies of the Act, it will be recommended that therespondent,upon request from the Union, bargain collectively with the Unionas-the exclusive representative of the employees in the appropriate unit, onmatters pertaining to rates of pay, wages,hours of employment,and otherconditions of employment affecting the employees within the unit.Upon the basis of the foregoing findings of fact and upon the entire record theundersigned makes the following:CONCLUSIONS OF LAW1.Federal Labor Union, Local 22364,chartered by the American Federation ofLabor, is a labor organization within the meaning of Section 2(5) of the Act.2.All'production employees of the respondent at its plant in Fargo, NorthDakota, including-truck drivers,and excluding foremen, supervisors,watchmen;janitors,salaried employees,salesmen,and timekeeper clerks, at all times mate-rial herein,constituted and now constitute a unit appropriate for the purposesof collective bargaining within,the meaning of Section 9 (b)' of the Act.3.Federal Labor Union,Local 22364,chartered by the American-Federationof Labor,was on March 19, 1942, and at all times thereafter has been, theexclusive representative of all the employees in such unit for the purpose of col-lective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing,on April 22, 1942, and at all times thereafter,to bargain col-lectivelywith Federal Labor Union,Local 22364,chartered by the AmericanFederation,of Labor,as the exclusive representative of the employees in the1 FARGO FOUNDRY COMPANY503appropriate unit heretofore described,the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (5) of theAct.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, it is recom-mended that the respondent Fargo Foundry Company, its officers, agents, succes-sors, and assigns,shall :1.Cease and desist from:(a)Refusing to bargain collectively with Federal Labor Union Local 22364,chartered by the American Federation of Labor, as the exclusive representativeof its production employees employed in the plant at Fargo, North Dakota, in-cluding the truck drivers, but excluding foremen, supervisors, watchmen, janitors,salaried employees, salesmen and timekeeper clerks;(b)Engaging in like or related acts or conduct, interfering with, restraining,or coercing its employees in the exercise of the right of self-organization, toform, join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act :(a)Upon request, bargain collectively with Federal Labor Union Local 22364,chartered by the American Federation of Labor, as the exclusive representativeof the production employees at its plant in Fargo, North Dakota, including truckdrivers but excluding foremen, supervisors, watchmen, janitors, salaried em-ployees, salesmen, and timekeeper clerks;(b)Post within its plant at Fargo, North Dakota, and maintain for a periodof at least sixty (60) consecutive days from the date of posting, notices to itsemployees that it will not engage in the conduct from which it is recommendedin paragraph 1 (a) and (b) that it cease and desist; and that it will takethe affirmative action recommended in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Eighteenth Region in writing, withinten (10) days from the receipt of this Intermediate Report, what steps therespondent has taken to comply herewith.It is also further recommended that unless on or before ten (10) days fromthe receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relation Board issue an order requiring the respondent totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of the Na-tional Labor Relations Board, Series 2-as amended, effective October 28, 1342-any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Shoreham Building, Washington,D. C., an original and four copies of a statement in writing setting forth such 504DECISIONSOR NATIIONAL LABORRELATIONS BOARDexceptions to the Intermediate Report or to any other part of the record or pro-ceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.JAMES 0.BATTEN,Trial Examiner.Dated January 11, 1943.